                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAIMA GEISERT,

                   Plaintiff,                             8:18CV530

      vs.
                                                            ORDER
AUTOMATIC EQUIPMENT
MANUFACTURING CO.,

                   Defendant.


      IT IS ORDERED that the motion to withdraw filed by Stevenson Bogue,
Ruth A. Horvatich and Abigail M. Moland, of McGrath North Mullin & Kratz, PC,
LLO, as counsel of record for Defendant, (Filing No. 24), is granted.


      April 16, 2019.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
